§upreme along of Benf‘§gwu§)n=

20 16-sC-000669-KB
’DAT EHMLZ.KLE\.QJMM,D¢

 

KENTUCKY BAR ASSOCIATION MOVANT

V. IN SUPREME COURT

BRIAN NATHAN HOPPER RESPONDENT
OPINION AND OI_SDER

 

Brian Nathan Hopper, Kentucky Bar Association (KBA) No. 89861, was y
admitted to the practice of law in the Commonwealth of Kentucky on October
17, 2003, and his bar roster address is listed as 21 Sugg Street, Madisonville,
KY 42431. The Board of Governors (Board) found Hopper guilty of violating
SCR 3.130-1.3, -1.4(a)(4), -1.15(b), - 1.16(d), and -8.1(b) (two counts). For
these violations the Board unanimously recommends Hopper be suspended
from the practice of law for 181 days and pay all associated costs. For the

following reasons, we adopt the Board’s recommendation.

1. BAcKGRouNn

This case concerns two separate KBA complaints.

A. KBA File No. 23050
Johnny Miller of Hopkins County Heating Air and Electrical hired Hopper

to do collections work on behalf of the company. While Hopper collected some
fees, he never turned them over to Miller. Miller also paid Hopper costs and

fees for two cases Hopper never filed. Hopper returned the money for the costs

and fees, but never turned over the money he collected on Miller’s behalf. He
also failed to return the files from eighteen collections cases.

The Office of Bar Counsel sent Hopper correspondence regarding this
case in December 2014 and again in February 2015. Hopper did not respond.
The Inquiry Commission then issued a five-count charge, alleging violations of
SCR 3.130-1.3,1 -1.4(a)(4),2 -1.15(b),3 -1.16(d),4 and -8.1(b).5 The KBA sent the
five-count charge to Hopper’s bar roster address by certified mail, which was

returned as unclaimed. Hopper was thereafter personally served with the

complaint and filed a response. When the charge was issued, it was also

 

1 SCR 3.130-1.3 provides: “[a] lawyer shall act with reasonable diligence and
promptness in representing a c]i'ent.”

2 SCR 3.130-1.4(a) provides, in pertinent part: “[a] lawyer shall . . . (4) promptly
comply with reasonable requests for information.”

3 SCR 3.130-1.15(b) provides:

Upon receiving funds or other property in which a client has an interest,
a lawyer shall promptly notify the client. Except as stated in this Rule or
otherwise permitted by law or by agreement with the client a lawyer shall
promptly deliver to the client any funds or other property that the client
is entitled to receive and, upon request by the client, shall promptly
render a full accounting regarding such property.

4 SCR 3. 130-1. 16(d) provides in pertinent part:

Upon termination of representation, a lawyer shall take steps to the
extent reasonably practicable to protect a client's interests, such as
giving reasonable notice to the client, allowing time for employment of
other counsel, surrendering papers and property to which the client is
entitled and refunding any advance payment of fee or expense that has
not been earned or incurred.

5 SCR 3.130-8. 1 provides in pertinent part: “a lawyer . . . in connection with a
disciplinary matter . . . shall not: . . . (b) . . . knowingly fail to respond to a lawful
demand for information from [a] disciplinary authority . . . .”

mailed via certified mail and_again_returned as unclaimed. Hopper was
personally served; however, he did not file an answer to the charge.

B. KBA File No. 24147
Old National Bank sent the Office of Bar Counsel two notices in October.

2015 stating that Hopper’s IOLTA account had been overdrawn. In turn, the
Office of Bar Counsel sent Hopper two letters asking him to provide a written
explanation of the insufficiency of funds and the means by which he corrected
it. Hopper did not respond to either letter.

The Inquiry'Commission issued a complaint against Hopper requesting
additional information about his IOLTA account. It advised him that a failure
to respond could result in an additional charge. The complaint was sent via
certified mail, but like those in the previous file, was returned. Service was
made to the KBA’s Executive Director under SCR 3.175(2).

The Inquiry Commission then issued a charge against Hopper for
violating SCR 3.130-8.1(b) (failing to respond to the KBA’s lawful demand for
information). The charge was served by certified mail, but Hopper did not

anSW€I'.

II. ANALYSIS
Neither party filed a notice of appeal to this Court, and under

SCR 3.370(9),6 this Court adopts the recommendation of the Board of

Governors and finds Hopper guilty of all six charged counts and suspends him

 

' 6 SCR 3.370(9) provides: “If no notice of review is filed by either of the parties,
or the Court under paragraph eight (8) of this rule, the Court shall enter an order
adopting the decision of the Board or the Trial Commissioner, whichever the case may

be, relating to all matters.”

for a period of 181 days. We agree that Hopper’s conduct amounted to the
charged counts. Specifically, Hopper violated: SCR 3.130-1.3 when he failed to
act with reasonable diligence and promptness by failing to file cases for which
Miller had paid him; SCR 3.130-1.4(a)(4) When he failed to promptly return
Miller’s phone calls or respond to attempts to contact him in person; SCR
3.130-1.15(b) by failing to promptly deliver the funds he obtained from Miller’s
collections; SCR 3.130-1.16(d) by failing to return eighteen of Miller’s files once
terminated; and, finally, SCR 3.130-8.1(b) when, in both KBA case files
currently before this Court, he failed to respond to the KBA’s lawful demands
for information.

We believe the recommended 181 day suspension is appropriate in this
case. In addition to his other violations, Hopper has failed to turn over funds
to his client and to maintain an adequate balance in his IOLTA account. “The
Court is aware that a particularly severe stance is taken against financial
misconduct by attorneys . . . .” Kentucky Bar Ass'n v. Maze, 397 S.W.3d 891,
898 (Ky. 2013). Furthermore, Hopper received a private admonition in
December 2015 for failing to respond to a bar complaint. Therefore, this
appears to be a pattern of non-responsiveness in violation of our ethical rules.
Hopper is also currently suspended for failing to pay his KBA membership dues
for the 2014-15 fiscal year.7 We adopt the recommendation of the Board of

Governors.

 

7 The Board of Governors recommends we run the suspension in the current
case concurrently with any other suspension.

4

III. ORDER

Agreeing that the Board’s recommendation is appropriate, it is ORDERED that:

1. Brian Nathan Hopper is found guilty of violating the Rules of _
Professional Responsibility as detailed above.

2. Hopper is suspended from the practice of law in the Commonwealth of
Kentucky for 181 days. The suspension imposed by this order shall
be served concurrently with any other suspensions.

3. In accordance with SCR 3.450, Hopper is directed to pay all costs
associated with these disciplinary proceedings against him, said sum
being $516.55, for which execution may issue from this Court upon
finality of this Opinion and Order.

4. Pursuant to SCR 3.390, Hopper shall, within ten days from the entry
of this Opinion and Order, notify all Kentucky clients, in writing, of
his inability to represent them; notify, in writing, all Kentucky courts
in which he has matters pending of his suspension from the practice
of law; and furnish copies of all letters of notice ~to the Office of Bar
Counsel of the KBA. Furthermore, to the extent possible, Hopper
shall immediately cancel and cease any advertising activities in which
he is engaged.

All sitting. Minton, C.J., Hughes, Keller, VanMeter, Venters and Wright,

JJ., concur. Cunningham, J., concurs in result only.

ENTERED: March 23, 2017.

JUSTICE